                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


SHAWN MARIE DARLING,

               Plaintiff,                                  Civil Action No. 18-10479
vs.                                                        HON. MARK A. GOLDSMITH

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
_______________________________/

                         OPINION & ORDER
  (1) OVERRULING PLAINTIFF’S OBJECTIONS (Dkt. 20), (2) ACCEPTING THE
  RECOMMENDATION OF THE MAGISTRATE JUDGE (Dkt. 19), (3) DENYING
PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (Dkt. 16), AND (4) GRANTING
        DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Dkt. 18)

       In this social security case, Plaintiff Shawn Marie Darling appeals from the final

determination of the Commissioner of Social Security that she is not disabled and, therefore, not

entitled to disability benefits. The matter was referred to Magistrate Judge Stephanie Dawkins

Davis for a Report and Recommendation (“R&R”). The parties filed cross-motions for summary

judgment (Dkts. 16, 18), and Magistrate Judge Davis issued an R&R recommending that the Court

grant the Commissioner’s motion for summary judgment and deny Darling’s motion for summary

judgment (Dkt. 19).         Darling filed objections to the R&R (Dkt. 20); the Commissioner

subsequently filed a response (Dkt. 21).

       For the reasons that follow, the Court overrules Darling’s objections and accepts the

recommendation contained in the magistrate judge’s R&R. The Commissioner’s motion is granted

and Darling’s motion is denied. The final decision of the Commissioner is affirmed.

                                     I.    LEGAL STANDARD



                                                1
       The Court reviews de novo those portions of the R&R to which a specific objection has

been made. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Under 42 U.S.C. § 405(g), this

Court’s “review is limited to determining whether the Commissioner’s decision ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’” Ealy v. Comm’r of Soc.

Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

241 (6th Cir. 2007)). “Substantial evidence is ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Lindsley v. Comm’r of Soc. Sec., 560 F.3d 601, 604

(6th Cir. 2009) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). In determining whether

substantial evidence exists, the Court may “look to any evidence in the record, regardless of

whether it has been cited by the [Administrative Law Judge (“ALJ”)].” Heston v. Comm’r of Soc.

Sec., 245 F.3d 528, 535 (6th Cir. 2001). “[T]he claimant bears the burden of producing sufficient

evidence to show the existence of a disability.” Watters v. Comm’r of Soc. Sec. Admin., 530 F.

App’x 419, 425 (6th Cir. 2013).

                                        II. ANALYSIS

       Subsequent to the administrative proceeding before the ALJ, Darling submitted the

opinions of limited license psychologist John Longacre and vocational counselor Martha

Ryckman. R&R at 10. The ALJ admitted the evidence into the record and stated that she “fully

considered” the evidence in her opinion, but never discussed the evidence anywhere else in the

opinion. Admin. Record (“A.R.”) at 18 (Dkt. 9-2). Darling argued in her motion for summary

judgment that the ALJ should have accounted for the professional opinions in her decision. The

magistrate judge disagreed and explained that ALJs are not required to discuss every piece of

evidence in the record, and because the opinions are not “acceptable medical sources,” they are

not entitled to any deference. R&R at 12. Additionally, the magistrate judge found that even if



                                               2
the ALJ was required to discuss the opinions, it was harmless error because the opinions are

consistent with the ALJ’s residual functional capacity (“RFC”) determination. Id.

       Darling offers two objections: (i) the magistrate judge erred by failing to find the ALJ’s

decision deficient where she failed to articulate her consideration of the Longacre and Ryckman

opinions; and (ii) the magistrate judge erred by finding that the failure to properly consider the

Longacre and Ryckman opinions were harmless error. See Obj. at 2, 6.

       A. Objection One

       Darling argues that merely saying that the evidence was fully considered was improper

under the Social Security regulations and Social Security Ruling (“SSR”) 06-03p. Objs. at 2-3.

The Commissioner argues that although the ALJ must “consider” evidence from other sources, the

ALJ was not required to “discuss” the evidence in her opinion. Resp. at 1-2. The Commissioner

has the better part of the argument.

       The Social Security Administration weighs medical evidence, which can come from two

sources – “acceptable medical sources” and “other sources” that are not “acceptable medical

sources.” 20 C.F.R. § 404.1513 (2013). There are five defined “acceptable medical sources”:

licensed (1) doctors, (2) psychologists, (3) optometrists, and (4) podiatrists, and (5) qualified

speech-language pathologists. Id. at § 1513(a)(1)-(5). In addition, the ALJ may also review

evidence from “other sources to show the severity” of a claimant’s impairments, such as additional

medical sources of “nurse-practitioners, physicians’ assistants, naturopaths, chiropractors,

audiologists, and therapists.” Id. at § 1513(d)(1). There is no dispute that Longacre and Ryckman

fall in the “other sources” category. Objs. at 4.




                                                    3
       Social Security Ruling 06-03p, 2006 WL 2329939, (Soc. Sec. Admin. Aug. 9, 2006),1

further clarifies the interplay between “acceptable medical sources” and “other” or “additional

medical sources.” “While the ruling notes that information from ‘other sources’ cannot establish

the existence of a medically determinable impairment, the information ‘may provide insight into

the severity of the impairment(s) and how it affects the individual’s ability to function.’” Cruse v.

Comm’r of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007) (quoting Soc. Sec. Rul. 06-03p, 2006 WL

2329939, at *3). Indeed, the agency recognizes that other sources of medical evidence can carry

considerable, even determinative, weight. For example, “depending on the particular facts in a

case, and after applying the factors for weighing opinion evidence, an opinion from a medical

source who is not an ‘acceptable medical source’ may outweigh the opinion of an ‘acceptable

medical source,’ including the medical opinion of a treating source.” SSR 06-03p, 2006 WL

2329939, at *5.

       However, it is well settled that ALJ’s are not required to discuss every piece of evidence

in the administrative record. Kornecky v. CSS, 167 F. App’x 496, 508 (6th Cir. 2006). Indeed,

SSR 06-03p explains that “there is a distinction between what an adjudicator must consider and

what the adjudicator must explain in the disability determination or decision.” SSR 06-03P, 2006

WL 2329939, at *6 (emphasis added). “[T]he adjudicator generally should explain the weight

given to opinions from these ‘other sources,’ or otherwise ensure that the discussion of the

evidence in the determination or decision allows a claimant or subsequent reviewer to follow the

adjudicator’s reasoning, when such opinions may have an effect on the outcome of the case.” Id.

(emphasis added).




1
 Social Security Ruling 06-03p was rescinded as to claims filed on or after March 27, 2017.
Darling’s applications were filed in April 2014 (A.R. 230-236, 237-244).

                                                 4
       The ALJ stated that she “fully considered” the Longacre and Ryckman opinions. Although

it may be best practice to explain the weight given to these types of sources, Social Security

regulations and SSR 06-03p do not require anything beyond consideration. Therefore, the

magistrate judge did not err by finding there is no reversible error in the ALJ’s treatment of the

Longacre and Ryckman opinions. Accordingly, Darling’s first objection is overruled.

       B. Objection Two

       The Court’s finding that ALJ did not err with respect to the treatment of the Longacre and

Ryckman opinions obviates the need to address Darling’s second objection, that the magistrate

judge erroneously found any error by the ALJ to be harmless. Accordingly, Darling’s second

objection is overruled.

                                      III. CONCLUSION

       For the above-stated reasons, the Court OVERRULES Darling’s objections (Dkt. 20) and

accepts the recommendation contained in the magistrate judge’s R&R (Dkt. 19). Darling’s motion

for summary judgment (Dkt. 16) is DENIED and the Commissioner’s motion for summary

judgment (Dkt. 18) is GRANTED. The final decision of the Commissioner is AFFIRMED.

       SO ORDERED.

Dated: March 14, 2019                               s/Mark A. Goldsmith
       Detroit, Michigan                            MARK A. GOLDSMITH
                                                    United States District Judge




                                                5
